Foed, Judge:
The proper basis for dutiable purposes of certain radios covered by the above appeals for a reappraisement is before the court for determination.
The parties hereto have entered into a stipulation of facts wherein it has been agreed as follows:
IT IS HEKEBY STIPULATED AND AGREED by and between coiunsel for the plaintiff and the Assistant Attorney General for the United States, subject to the approval of the court, as follows:
(1) That the merchandise covered by the above stated appeals consists of radios exported from Hong Kong;
(2) that said merchandise was entered for consumption after the effective date (February 27, 1958) of section 6(a) of the Customs Simplification Act of 1956;
(3) that said merchandise is not identified on the Final List (T.D. 54521) published by the Secretary of the Treasury pursuant to said Customs Simplification Act.
(4) That on or about the date of exportation, the price at which s'uch or similar merchandise was freely sold or offered for sale in the principal markets of the country of exportation in the usual wholesale quantities and in the ordinary course of trade, for exportation to the United States, including the cost of all containers and coverings of whatever nature, and all other expenses incidental to placing the merchandise in condition, packed ready for shipment to the United States, was the invoice unit price as indicated in the column on the invoice marked “Ex-Factory Price per set”, plus the invoiced charges for “Inland freight and Insurance Premium, Hauling & Lighterage, Storage & Usual Petties”.
(5) That the above stated appeals for reappraisement may be submitted for decision upon this stipulation.
Upon the record before the court, I find and hold that export value, as that value is defined in section 402(b), Tariff Act of 1930, as amended by the Customs Simplication Act of 1956, 91 Treas. Dec. 295, T.D. 54165, is the proper basis of value for the involved radios, and *892that said value is the invoice unit price as indicated in the column on the invoice marked “Ex-Factory Price per set,” plus the invoiced charges for “Inland freight & Insurance Premium, Hauling & Light-erage, Storage & Usual Petties.”
Judgment will be entered accordingly.